Nichols, Justice.
The appellant was tried and convicted for murder. He filed a pro se notice of appeal and a motion to appoint counsel to prosecute his appeal. The trial court appointed counsel who also filed a notice of appeal. Enumerated as error are the general grounds.
The appellant testified that he was walking down the street when four individuals called him over to their car and asked him about buying some marijuana. One of the four attempted to rob the defendant at gunpoint. In a scuffle over the pistol, the victim was shot.
Submitted September 12, 1980
Decided October 22, 1980.
Lee George Gresham, pro se.
Stanley Herndon, Louise T. Hornsby, for appellant (Case No. 36647).
. Lewis R. Slaton, District Attorney, Thomas W. Thrash, Assistant District Attorney, Arthur K. Bolton, Attorney General, Michael R. Johnson, Assistant Attorney General, for appellee.
The three surviving occupants of the car testified that after attempting to buy some marijuana from the defendant, they rejected it. They did, however, keep some of the marijuana. As they drove away, the defendant shot at the car, one shot hitting the victim in the head and the other hitting the car.
All three of the witnesses had given previous statements which contradicted their trial testimony. These inconsistencies were brought out at trial, and the court charged on the credibility of witnesses. Since the jury resolved the conflict in the testimony under proper instructions from the court, we find no merit in appellant’s enumeration of error.
Nor is there any merit to appellant’s argument that the trial court over-emphasized the concept of murder in the jury charges. Considering the charge as a whole, we find that it was proper. See Ward v. State, 238 Ga. 367 (233 SE2d 175) (1977) and Skrine v. State, 244 Ga. 520 (260 SE2d 900) (1979).

Judgment affirmed.


All the Justices concur.